Judgment insofar as it dismissed the complaint of plaintiff, Margaret Puffer, unanimously reversed on the law and facts and a new trial granted as to said plaintiff, with costs to appellant to abide the event and otherwise judgment affirmed. Memorandum: The verdict as to the plaintiff, Margaret *539Puffer, was against the weight of the evidence. (Appeal from judgment of Brie Trial Term in favor of defendant for no cause of action in an automobile negligence action.) Present — Williams, P, J., Bastow, Goldman, Henry and Del Vecehio, JJ.